December 4, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     REICH & BINSTOCK, LLP, Appellant

NO. 14-13-00906-CV                          V.

 ROBERT SCATES, INDIVIDUALLY AND D/B/A SCATES ENGINEERING
                   CONSULTANTS, Appellee
              ________________________________

       This cause, an appeal from the judgment in favor of appellee, Robert Scates,
Individually and d/b/a Scates Engineering Consultants, signed June 25, 2013, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Reich & Binstock, LLP, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.